     Case: 1:20-cv-02085 Document #: 14 Filed: 05/29/20 Page 1 of 2 PageID #:44




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 PATRICIA KENNEDY,

                PLAINTIFF,
                                                     Civil Action No. 1:20-cv-02085
        v.
                                                     Hon. Robert M. Dow, Jr.
 CHAR HOSPITALITY LLC d/b/a
 COMFORT INN ROCKFORD, an Illinois
 Limited Liability Company

                DEFENDANT.

    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COMES NOW Plaintiff, Patricia Kennedy, and, pursuant to Rule 41(a)(1)(A)(i),

Fed.R.Civ.P., hereby files this Notice of Voluntary Dismissal Without Prejudice, and states:

       1.      Plaintiff filed this action on April 1, 2020. See Doc. 1.

       2.      Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides:

                       (a) Voluntary Dismissal

                              (1) By the Plaintiff

                                      (A) Without a Court Order. Subject to [certain Rules and
                                      statutes inapplicable here], the plaintiff may dismiss an
                                      action without a court order by filing:

                                              (i) a notice of dismissal before the opposing party
                                              serves an answer or a motion for summary judgment
                                              ....
Fed. R. Civ. P. 41(a)(1)(A)(i).

       3.      As of the date of this filing, Defendant, CHAR HOSPITALITY LLC d/b/a

COMFORT INN ROCKFORD, has not filed an answer or a motion for summary judgment.

       4.      Plaintiff therefore files this Notice of Voluntary Dismissal Without Prejudice.
                                                 1
     Case: 1:20-cv-02085 Document #: 14 Filed: 05/29/20 Page 2 of 2 PageID #:45




       WHEREFORE Plaintiff and her counsel hereby give notice that the above-styled action is

voluntarily dismissed, without prejudice against Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this May 29, 2020.


                                                     Respectfully submitted,

                                                     Attorney for Plaintiff(s):

                                                     By: /s/ Kimberly A. Corkill, Esq.

                                                     Kimberly A. Corkill, Of Counsel
                                                     Thomas B. Bacon, P.A.
                                                     7 N. Coyle Street
                                                     Pensacola, FL 32502
                                                     ph. 850-375-3475
                                                     fx 877-828-4446
                                                     kimberlyatlaw@gmail.com
                                                     Florida Bar Id. No. 84942




                                                 2
